JOANOS, Chief Judge.
Appellant seeks review of his written judgment and sentence imposed at the re-sentencing conducted in compliance with this court’s mandate. At the resentencing proceeding, the trial court orally imposed concurrent 40-year sentences, and granted credit for five years and one hundred fourteen days time served. However, the written sentencing documents reflect credit for four years and seventy-five days time served. Appellant contends the sentence must be corrected to show the exact number of days of credit to which he is entitled. The state agrees that the written sentence must be remanded to be conformed to the oral pronouncement.
Accordingly, this cause is remanded for correction of the scrivener’s error on the sentencing documents, so as to conform them to the trial court’s oral pronouncement. See Jeffrey v. State, 456 So.2d 1307 (Fla. 1st DCA 1984).
WIGGINTON and BARFIELD, JJ., concur.